Title: Thomas Jefferson to Alexander J. Dallas, 7 December 1814
From: Jefferson, Thomas
To: Dallas, Alexander James


          Dear Sir  Monticello Dec. 8 7. 14.
          I tender my sincere congratulations on the occasion of your counsel and services being engaged for the public, and trust they will feel their benefit. the post department to which you are called is the most arduous now in our government, and is that on which every other depends for it’s motion. were our commerce open, no degree of contribution would be felt; but shut up as it is, the call on the people for taxes is truly a call for bricks without straw: in this state especially where we are feeding our horses with wheat as the cheapest forage; 50 cents being it’s price thro’ the middle country.
          On the adoption of the land tax of the last year, an office of Assessor was established in every district, with power to determine what every land owner should pay, by his own judgment & without appeal. this important power could not fail to interest us highly in the choice of the person vested with it. on a consultation with most of the principal persons in our quarter, there was but one opinion as to the fittest man in our district. all agreed that in the hands of a mr Peter Minor they would be safe, his ability, his judgment & independance being a sufficient security. I took the liberty therefore of writing to the President and to mr Campbell recommending this appointment. we were told soon after that it had been given to a mr Armstead of a neighboring county. this was given out by himself and mr Garland (formerly a member of Congress) whose protegé armstead Armstead is. the Assumption of the land tax by the state prevented further interest in the case. we now learn he had not the appointment and is now going on for it. if there be a better man than Minor we wish his appointment, but as to mr Armstead all agree he is the weakest & laziest man that could be found. some believe him honest, others very openly deny it. of his character however I know nothing personally, stating what I do from the information of others. Colo Monroe, I think, knows Minor personally, & the President knows his family, it’s standing & character. he is nephew to Genl Minor of Fredericksburg. the Collector being of this county (Albemarle) the principle of distribution might be supposed to require the Assessor from a different one. this principle may weigh between candidates of equal merit: but it cannot make the worse the better man, nor remedy the evils of an incorrect agent. the importance of this appointment towards a just apportionment of the public burthens, & one which will probably be permanent, will I hope excuse my expressing to the government my own sense of it, and that of our the most respectable persons of our quarter, with an assurance nevertheless of our entire confidence that whatever appointment the government shall make will be founded in the best motives: and I avail myself of this occasion of assuring you of my great esteem & respect.
          Th: Jefferson
        